Exhibit 10.2

STOCKHOLDER’S AGREEMENT

This STOCKHOLDER’S AGREEMENT (this “Agreement”) is made as of May 28, 2009, by
and among Westway Group, Inc., formerly known as Shermen WSC Acquisition Corp.,
a Delaware corporation (the “Company”), and Westway Holdings Corporation, a
Delaware corporation (“Holdings”).

RECITALS

A. The Company, Terminal Merger Sub LLC, a Delaware limited liability company,
Feed Merger Sub LLC, a Delaware limited liability company, ED&F Man Holdings
Limited, a company limited by shares organized under the laws of England and
Wales, Holdings, Westway Terminal Company Inc., a Delaware corporation, and
Westway Feed Products, Inc., a Delaware corporation, have entered into that
certain Transaction Agreement, dated as of November 25, 2008, as amended and
restated as of May 1, 2009 (as so amended and restated, the “Transaction
Agreement”).

B. Upon the consummation of the closing under, and pursuant to, the Transaction
Agreement, Holdings will acquire shares of common stock, par value $0.0001 per
share, of the Company (“Common Stock”) and shares of Series A Convertible
Preferred Stock, par value $0.0001, of the Company (“Series A Shares”).

C. The Company and Holdings desire to enter into this Agreement to set forth
certain rights and obligations relating to the ownership of the shares of Common
Stock and the Series A Shares held by Holdings and its Affiliates.

D. This Agreement is the agreement referred to as the Stockholder’s Agreement
in, and its execution by the parties hereto is a condition to the consummation
of the closing under, the Transaction Agreement.

Accordingly, in consideration of the foregoing, the parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1 Certain Definitions. The following capitalized terms have the
meanings specified below:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person at
any time during the period for which the determination of affiliation is being
made; provided, however, that for purposes of this Agreement, the Company, on
the one hand, and Holdings, on the other hand, will not be considered Affiliates
of one another. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any



--------------------------------------------------------------------------------

Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Board” means the Company’s board of directors.

“Business” has the meaning set forth in the Transaction Agreement.

“Business Day” has the meaning set forth in the Transaction Agreement.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Employee Trust” has the meaning set forth in the Transaction Agreement.

“Equity Securities” means any equity securities or rights convertible into or
exchangeable for such equity securities.

“Fiscal Year” has the meaning set forth in the Transaction Agreement.

“GAAP” has the meaning set forth in the Transaction Agreement.

“Holdings” has the meaning set forth in the Preamble.

“Law” has the meaning set forth in the Transaction Agreement.

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

“Person” has the meaning set forth in the Transaction Agreement.

“Series A Shares” has the meaning set forth in the Recitals.

“Stock Escrow Agreement” has the meaning set forth in the Transaction Agreement.

“Subsidiary” has the meaning set forth in the Transaction Agreement.

“Transaction Agreement” has the meaning set forth in the Recitals.

 

-2-



--------------------------------------------------------------------------------

Section 1.2 Interpretation.

(a) References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified.

(b) “May” is to be construed as permissive.

(c) A “month” means a calendar month (as the case may be).

(d) A “notice” means written notice unless otherwise stated.

(e) “Shall” is to be construed as imperative.

(f) References to “$” or “dollars” refer to lawful currency of the United
States.

(g) Writing includes typewriting, printing, lithography, photography, email and
other modes of representing or reproducing words in a legible and non-transitory
form.

(h) Article and section headings herein have been inserted for convenience of
reference only are not a part of this Agreement and are not to be used in
construing this Agreement.

(i) The terms “include” and “including” and words of similar import are to be
construed as non-exclusive (so that, by way of example, “including” mean
“including without limitation”).

(j) Unless the context of this Agreement otherwise requires (i) words using a
singular or plural number also include the plural or singular number,
respectively, (ii) the terms “hereof,” “herein,” “hereby” and any derivative
thereof or similar words refer to this entire Agreement, (iii) the masculine
gender includes the feminine and neuter genders, (iv) any reference to a Law,
agreement or a document will be deemed to also refer to any amendment,
supplement or replacement thereof, and (v) whenever this Agreement refers to a
number of days, such number refers to calendar days unless such reference
specifies Business Days.

(k) Terms defined in this Agreement by reference to any other agreement,
document or instrument have the meanings assigned to them in such agreement,
document or instrument whether or not such agreement, document or instrument is
then in effect.

(l) References to Articles and Sections refer to the articles and sections of
this Agreement.

 

-3-



--------------------------------------------------------------------------------

(m) No provision of this Agreement is to be construed in favor of or against any
Person by reason of the extent to which any such Person, its Affiliates or their
respective employees or counsel participated in the drafting thereof.

ARTICLE 2

FINANCIAL AND OTHER REPORTING; INFORMATION RIGHTS

Section 2.1 Reporting. For so long as Holdings and its Affiliates (other than
the Employee Trust and any Affiliate who is a natural person) collectively
beneficially own at least 15% of the outstanding shares of Common Stock
(determined assuming that the Series A Shares owned by Holdings and such
Affiliates (including any such Series A Shares held in escrow pursuant to the
Stock Escrow Agreement) at the time of such determination have been converted
into shares of Common Stock), the Company shall provide Holdings with sufficient
management and financial information and reports to allow Holdings to monitor
the conduct of the Business, including:

(a) the financial reports and information listed in Schedule 2.1(a) at the times
specified in Schedule 2.1(a); and

(b) any other reports or statements that Holdings may reasonably require.

Section 2.2 Accounts and Records. The Company shall cause its accounts, records
and accounting information to be maintained in all material respects in
accordance with all applicable Laws and GAAP.

Section 2.3 Access to Records. For so long as Holdings and its Affiliates (other
than the Employee Trust and any Affiliate who is a natural person) collectively
beneficially own at least 15% of the outstanding shares of Common Stock
(determined assuming that the Series A Shares owned by Holdings and such
Affiliates (including any such Series A Shares held in escrow pursuant to the
Stock Escrow Agreement) at the time of such determination have been converted
into shares of Common Stock), Holdings and any Affiliate of Holdings that is a
stockholder of the Company may inspect the books, accounts and records of the
Company to the extent permitted under applicable Law and the Company shall
permit Holdings, such Affiliates and their respective representatives to visit
and inspect any of the properties of the Company and its Subsidiaries, including
its books of account (and to make copies thereof and to take extracts
therefrom), and to discuss its affairs, finances and accounts with its officers,
all at such reasonable times and as often as may be reasonably requested, in
each case, subject to any applicable law or regulation, attorney-client
privilege, privacy policies of the Company and the Company’s or its
Subsidiaries’ contractual obligations.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3

DECISION-MAKING

Section 3.1 Decision Making. Except as specifically provided in the Transaction
Agreement and the Ancillary Agreements (as defined therein), in addition to such
other vote as may be required by applicable Law and the Company’s Organizational
Documents, for so long as Holdings and its Affiliates (other than the Employee
Trust and any Affiliate who is a natural person) collectively beneficially own
at least 20% of the outstanding shares of Common Stock (determined assuming that
the Series A Shares owned by Holdings and such Affiliates (including any such
Series A Shares held in escrow pursuant to the Stock Escrow Agreement) at the
time of such determination have been converted into shares of Common Stock), the
Company shall not take, approve or otherwise ratify any of the following
actions, and shall not permit any of its Subsidiaries to take any such action,
unless such action has first been approved in writing by Holdings:

(a) any investment having a fair market value of greater than $5,000,000 in any
entity that engages in, any business other than the Company’s or its
Subsidiaries’ existing lines of business and lines of business reasonably
related thereto;

(b) any transaction the definitive agreements with respect to which contain
provisions pursuant to which the Company or any of its Subsidiaries explicitly
assumes any specific material environmental liability;

(c) any material amendment, alteration or change to the provisions of the
Company’s or any of its Subsidiaries’ Organizational Documents, including
creating any class or series of Equity Security of the Company ranking senior
to, or on par with, the Series A Shares;

(d) any increase or decrease in the size of the Board or the board of directors
of any Subsidiary of the Company;

(e) any amalgamation, corporate reorganization, business combination, merger or
consolidation transaction involving, or sale of, all or substantially all of the
assets of the Company or any of its Subsidiaries;

(f) any reorganization, reclassification, reconstruction, consolidation or
subdivision of its capital stock or the creation of any different class of
securities;

(g) a declaration of bankruptcy, dissolution, voluntary liquidation or voluntary
wind-up of the Company or any of its Subsidiaries;

(h) any agreement that would explicitly restrict or prohibit the authorization,
declaration, payment or setting apart for payment of any dividend to the holders
of Series A Shares, other than agreements (i) existing or to be

 

-5-



--------------------------------------------------------------------------------

entered into on the date of this Agreement (“Existing Agreements”),
(ii) containing any such restriction or prohibition applicable to a Subsidiary
at the time the Subsidiary is acquired or (iii) entered into in connection with
the refinancing, extension or replacement of Existing Agreements on terms and
subject to conditions that are not more restrictive or prohibitive as those
contained in such Existing Agreements with respect to the authorization,
declaration, payment or setting apart for payment of dividends to the holders of
Series A Shares;

(i) any material change in the scope of the Company’s or any of its
Subsidiaries’ business and operations;

(j) any repurchase or redemption of any Equity Securities other than (i) from
employees in connection with the cashless exercise of stock options or other
stock awards and the repurchase by the Company of shares of its common stock
from its employees in accordance with terms of a stock award and (ii) the
repurchase or redemption of outstanding warrants to purchase Common Stock (other
than from Shermen WSC Holding LLC or any officer or director of the Company) for
an aggregate purchase price not greater than $15,000,000;

(k) any issuance or sale of any Equity Securities other than pursuant to an
employee stock option or share plan that has been approved by the Board (or by
the board of directors of the applicable Subsidiary of the Company) in
accordance with the provisions of the applicable Organizational Documents and
any agreement to which the Company or any of its Subsidiaries, as the case may
be, is a party that prescribes the applicable approval requirements;

(l) the appointment or removal of the chief executive officer or the
compensation or benefits of the chief executive officer;

(m) the initiation or settlement of material litigation, arbitration or any
other actions or proceedings outside of the ordinary course of business and
other than involving Holdings;

(n) any other transaction (or series of related transactions) outside the
ordinary course of business that would result in the payment or receipt of
consideration (including the incurrence or assumption of indebtedness and
liabilities) by the Company or any of its Subsidiaries having a fair market
value in excess of $20,000,000, other than contracts with customers or
suppliers; or

(o) any agreement to take any of the foregoing actions.

ARTICLE 4

CONFIDENTIALITY ETC.

Section 4.1 Confidential Information. For purposes of this Agreement,
“Confidential Information” means non-public information that the Company
furnishes to

 

-6-



--------------------------------------------------------------------------------

Holdings or its Affiliates (whether oral, written, pictorial or machine readable
and whether or not expressly stated to be confidential or marked as such and any
note or record of the disclosure and any copy of any of the foregoing) which
relates to the business and affairs of the Company and its Subsidiaries,
including information provided pursuant to Article II. “Confidential
Information” does not include information (1) that (a) prior to receipt thereof
from the Company (whether on or prior to the date hereof) was in the possession
of Holdings or any of its Affiliates or any of its or their Representatives,
(b) is disclosed to or acquired by Holdings or any of its Affiliates or any of
its or their Representatives from a person other than the Company or any of its
Subsidiaries or any of its or their Representatives, (c) is or becomes publicly
available other than as a result of a breach of this Article IV by Holdings, its
Subsidiaries or its Representatives, or (d) is independently developed by
Holdings or any of its Affiliates or any of its or their Representatives without
use of Confidential Information and (2), in the cases of the preceding clauses
(a) and (b), is not acquired from a person who is known by Holdings or any of
its Affiliates or any of its or their Representatives to be bound by any
agreement with the Company or such Subsidiaries or Affiliates to keep such
information confidential.

Section 4.2 Protection of Confidential Information. Except to the extent
requested or required pursuant to applicable law, rule, regulation, court or
administrative order or rule of any securities exchange or market, Holdings and
its Subsidiaries and controlled Affiliates shall:

(a) take all reasonable measures to ensure the confidentiality of Confidential
Information;

(b) use Confidential Information exclusively for the purposes of exercising
Holdings’ or any of its Affiliates’ rights and fulfilling Holdings’ or any of
its Affiliates’ obligations as a stockholder of, and monitoring and
participating in Holdings’ or any such Affiliate’s investment in, the Company;
and

(c) not disclose Confidential Information to any person other than Holdings’ or
such Subsidiaries’ or Affiliates’ officers, directors, employees, agents and
advisers (including without limitation attorneys, accountants, consultants,
bankers, financial advisers, auditors and any representatives of such advisers)
(collectively, the “Representatives”) who need to know such Confidential
Information and have been instructed to treat the Confidential Information as
confidential.

Section 4.3 Actions of Representatives. Holdings shall be responsible for any
actions taken by its Representatives that would be deemed a breach of this
Article III if Holdings had taken such actions.

Section 4.4 Compelled Disclosure. If Holdings or any of its Representatives is
requested or required by any court of competent jurisdiction or any competent
judicial, governmental, supervisory or regulatory body to disclose any
Confidential Information, Holdings shall give the Company prior notice of the
Confidential Information requested

 

-7-



--------------------------------------------------------------------------------

or required to be disclosed to the extent that such notice is legally
permissible in the circumstances and, upon the Company’s request, at the
Company’s sole expense, will either seek to obtain confidential treatment of
such information by those requesting or requiring its disclosure or provide the
Company with assistance, to the extent Holdings is reasonably able, in
preventing such disclosure or obtaining confidential treatment of such
information by those requesting or requiring its disclosure to ensure that it
occurs subject to an obligation of confidence.

Section 4.5 Material Non-Public Information. Holdings acknowledges that it is
aware, and will advise its Representatives, that the United States securities
laws prohibit any person who has material, non-public information concerning the
Company (or its Affiliates) from purchasing or selling securities of the Company
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person including, without
limitation, is likely to purchase or sell such securities. Holdings agrees that
it will not knowingly disclose any material non-public information concerning
the Company (or its Affiliates) to any third party if the disclosure of such
information directly by the Company would constitute a violation of Regulation
FD promulgated under the Securities Exchange Act of 1934, as amended.

Section 4.6 Insider Trading Policy. So long as Holdings has rights under
Sections 2.1 or 2.3 of this Agreement, or, as a holder of shares of the
Company’s Class B common stock, par value $.0001 per share, has elected one or
more persons to the Board, Holdings shall comply with the Company’s insider
trading policy as shall be provided to Holdings from time to time.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Organizational Documents. The Company shall take all actions
necessary to ensure that neither the Company’s nor any of its Subsidiaries’
Organizational Documents contain any provision that conflicts with or is
inconsistent with Article II.

Section 5.2 Term. This Agreement will be effective as of the date hereof and
will continue in effect thereafter until the earliest of (a) its termination by
the written consent of the parties hereto, (b) the dissolution, liquidation or
winding up of the Company, or (c) such time as Holdings and its Affiliates
(other than the Employee Trust and any Affiliate who is a natural person)
collectively beneficially own none of the outstanding shares of Common Stock
(determined assuming that the Series A Shares owned by Holdings and such
Affiliates (including any such Series A Shares held in escrow pursuant to the
Stock Escrow Agreement) at the time of such determination have been converted
into shares of Common Stock).

Section 5.3 Remedies. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this

 

-8-



--------------------------------------------------------------------------------

Agreement and that any party hereto will have the right to injunctive relief, in
addition to all of its other rights and remedies at law or in equity, to enforce
the provisions of this Agreement.

Section 5.4 Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, will be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver will
constitute a waiver only with respect to the specific matter described in such
writing and will in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, will be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
none is exclusive of any other, or of any rights or remedies that any party may
otherwise have at law or in equity.

Section 5.5 Assignment; Successors and Assigns; No Third Party Rights. Except as
otherwise provided herein, this Agreement may not, without the prior written
consent of the other parties hereto, be assigned, by operation of Law or
otherwise, and any attempted assignment will be null and void; provided that
Holdings may assign this Agreement to any of its Affiliates without such
consent. Subject to the foregoing, this Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors,
permitted assigns and legal representatives. This Agreement is for the sole
benefit of the parties to this Agreement and their respective heirs, successors,
permitted assigns and legal representatives and is not intended, nor may it be
construed, to give any Person, other than the parties hereto and their
respective heirs, successors, assigns and legal representatives, any legal or
equitable right, remedy or claim hereunder.

Section 5.6 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 5.7 Entire Agreement. This Agreement constitutes the entire agreement
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

-9-



--------------------------------------------------------------------------------

Section 5.8 Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original and need not contain the
signature of more than one party, and all of which will constitute one and the
same instrument.

Section 5.9 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

Section 5.10 Governing Law. This Agreement and the rights and duties of the
parties hereto hereunder will be governed by and construed in accordance with
the Laws of the State of New York, without giving effect to its principles or
rules of conflict of laws to the extent such principles or rules are not
mandatorily applicable by statute and would require or permit the application of
the Laws of another jurisdiction. The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York or, if such court does not have jurisdiction, the
New York State Supreme Court in the Borough of Manhattan, in any action arising
out of or relating to this Agreement. The parties irrevocably agree that all
claims in respect of the interpretation and enforcement of the provisions of
this Agreement, and in respect of the transactions contemplated hereby and
thereby, or with respect to any such action or proceeding, will be heard and
determined in such a New York federal or State court, and that such jurisdiction
of such courts with respect thereto will be exclusive, except solely to the
extent that all such courts lawfully decline to exercise such jurisdiction. Each
party hereby waives, and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or of any such
document or in respect of any such transaction, that it is not subject to such
jurisdiction. Each party hereby waives, and agrees not to assert, to the maximum
extent permitted by law, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 5.13 or in
such other manner as may be permitted by Law, will be valid and sufficient
service thereof.

Section 5.11 Waiver of Jury Trial. Each party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement or the transactions contemplated hereby.

Section 5.12 Schedules. All schedules attached hereto are hereby incorporated in
and made a part of this Agreement as if set forth in full herein.

Section 5.13 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when personally delivered or
received by certified mail, return receipt requested, or sent by guaranteed
overnight courier service. Such notices, demands and other communications will
be sent to the Company and Holdings in the manner and at the addresses set forth
in the Transaction Agreement.

 

-10-



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

WESTWAY GROUP, INC. By:  

/s/ Peter J.M. Harding

Name:   Peter J.M. Harding Title:   Chief Executive Officer WESTWAY HOLDINGS
CORPORATION By:  

/s/ A. Whitfield Huguley, IV

Name:   A. Whitfield Huguley, IV Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

Financial and Other Reporting

PART I

FINANCIAL REPORTING

1. Monthly Reports. No later than 25 Business Days after the last day of each
month, unaudited management accounts for the immediately preceding month
comprising:

(a) a profit and loss account and cash flow statement;

(b) a balance sheet as at the end of the immediately preceding month;

(c) commentary on the Company’s operational and financial position; and

(d) a forecast for the performance of the Company in the immediately following
month.

2. Annual Reports. No later than 60 Business Days after the end of each Fiscal
Year, audited financial statements (including consolidated profit and loss
accounts, balance sheets and cash flow statements) in respect of that Fiscal
Year.

3. Business Plan and Budget. Each business plan and budget prepared for the
board of directors when such materials are approved by the applicable board of
directors or other governing body.

PART II

OTHER REPORTING

1. Health and Safety Reports. Each health and safety report prepared for the
Company or its Subsidiaries when such materials are approved by the applicable
board of directors or other governing body.

2. Management Reports. Each internal or external management report with respect
to the Company or its Subsidiaries when such materials are approved by the
applicable board of directors or other governing body.